Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s arguments are persuasive and the Restriction Requirement dated 09/17/2021 is now withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “exit opening” must be shown or the feature(s) canceled from claim 2.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Line 2, the limitation “an exit opening” is indefinite because the exact location of the exit opening has not been clearly defined in claim 1 as well as in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apichom U.S. Patent 5,970,522.
Claim 1, Apichorm discloses a headgear (10) comprising a head portion (20) configured to at least partially surround a head; an inflatable portion (32) having an inflatable volume (see Figs. 6A and 6B); a mouthpiece (a curved piece at the 
	Claim 3, Figs. 6A and 6B shows walls defining the inflatable portion (30) are flexible, more particular wherein the walls defining the inflatable portion are made of a sheet-like non-textile such as rubber (col. 2, lines 52-53).
	Claim 5, the inflatable portion (30) has at least one elongated inflatable protrusion (32) coupled to the head portion (20), and wherein the at least one elongated inflatable protrusion, in a non-inflated state (Fig. 1), hangs down from the head portion and, in an inflated state, erects.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apichom U.S. Patent 5,970,522.
Claim 11, it is noted that Apichom fails to specifically disclose the air tube and the mouthpiece are made out of a non-transparent material.  However, Figs. 6A and 6B appear to show the air tube and the mouthpiece are at least partially non-transparent.  However, it would have been a matter of design choice to make the air tube and the mouthpiece out of a non-transparent material since it has been held to be within the general skill of one skilled in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.
As for claims 13-14, it is noted that Apichom discloses one wind instrument instead of a plurality of instruments as claimed.  However, since there is no specific location(s) of the additional wind instrument recited, such additional wind instrument is considered merely duplication of parts and it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378 (CCPA 1060).  In this case, there is no apparent new and unexpected result is produced stated in the claim.   As for claim 14, a number of the wind instruments is within a range of 1 to 10.
Claim 15, it is noted that Apichom fails to specifically disclose the volume of the inflatable volume as claimed.  However, such specific dimension is considered a matter of design choice since it has been held that limitation relating to the size of the package were not sufficient to patentably distinguish over the prior art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4, 6-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KIEN T NGUYEN/           Primary Examiner, Art Unit 3711